        Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 1 of 36



 1 Gary S. Lincenberg (admitted pro hac vice)
      glincenberg@birdmarella.com
 2 Ariel A. Neuman (admitted pro hac vice)
      aneuman@birdmarella.com
 3 Gopi K. Panchapakesan (admitted pro hac vice)
      gpanchapakesan@birdmarella.com
 4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 5 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 6 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 7
   Attorneys for Defendant John Brunst
 8
   Thomas H. Bienert, Jr. (admitted pro hac vice)
 9    tbienert@bienertkatzman.com
   Whitney Z. Bernstein (admitted pro hac vice)
10    wbernstein@bienertkatzman.com
   BIENERT KATZMAN, PC
11 903 Calle Amanecer, Suite 350
   San Clemente, CA 92673
12 Telephone: (949) 369-3700
   Facsimile: (949) 369-3701
13
   Attorneys for Defendant James Larkin
14
15 [Additional counsel listed on next page]
16
17                                  UNITED STATES DISTRICT COURT
18                                  FOR THE DISTRICT OF ARIZONA
19
20 United States of America,                        CASE NO. 2:18-cr-00422-004-PHX-SMB
21                     Plaintiff,                   DEFENDANTS’ OPPOSITION TO
                                                    GOVERNMENT’S MOTION IN
22               vs.                                LIMINE TO PRECLUDE
                                                    DEFENDANTS’ NOTICED EXPERTS
23 Michael Lacey, et al.,
                                                    (Oral Argument Requested)
24                     Defendants.
25
26
27
28
     3647691.1
                        DEFENDANTS’ OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE
                               TO PRECLUDE DEFENDANTS’ NOTICED EXPERTS
        Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 2 of 36



 1 Paul J. Cambria, Jr. (admitted pro hac vice)
      pcambria@lglaw.com
 2 Erin McCampbell (admitted pro hac vice)
      emccampbell@lglaw.com
 3 LIPSITZ GREEN SCIME CAMBRIA LLP
   42 Delaware Avenue, Suite 120
 4 Buffalo, New York 14202
   Telephone: (716) 849-1333
 5 Facsimile: (716) 855-1580
 6 Attorneys for Defendant Michael Lacey
 7 Bruce Feder (AZ Bar No. 004832)
     bf@federlawpa.com
 8 FEDER LAW OFFICE, P.A.
   2930 E. Camelback Road, Suite 160
 9 Phoenix, Arizona 85016
   Telephone: (602) 257-0135
10
   Attorney for Defendant Scott Spear
11
   David Eisenberg (AZ Bar No. 017218)
12    david@deisenbergplc.com
   DAVID EISENBERG PLC
13 3550 N. Central Ave., Suite 1155
   Phoenix, Arizona 85012
14 Telephone: (602) 237-5076
   Facsimile: (602) 314-6273
15
   Attorney for Defendant Andrew Padilla
16
   Joy Malby Bertrand (AZ Bar No. 024181)
17    joy.bertrand@gmail.com
   JOY BERTRAND ESQ LLC
18 P.O. Box 2734
   Scottsdale, Arizona 85252
19 Telephone: (602)374-5321
   Facsimile: (480)361-4694
20
   Attorney for Defendant Joye Vaught
21
22
23
24
25
26
27
28
     3647691.1
                                                  2
                   DEFENDANTS’ OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE
                          TO PRECLUDE DEFENDANTS’ NOTICED EXPERTS
        Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 3 of 36



 1                                                   TABLE OF CONTENTS
 2                                                                                                                                       Page
 3 I.            INTRODUCTION ...................................................................................................... 1
 4 II.           ARGUMENT.............................................................................................................. 1
 5               A.       Defendants’ Expert Disclosures Comply with the Federal Rules. .................. 1
 6               B.       Defendants’ Experts’ Anticipated Testimony Is Directly Relevant to
                          the Charges in This Case. ................................................................................ 2
 7
                          1.        Roman Weil .......................................................................................... 2
 8
                                    a.        Functions of a CFO in the Corporate Setting ............................ 3
 9
                                    b.        Loan Covenants Typically Included in a Seller-Financed
10                                            Sale ............................................................................................ 6
11                        2.        Alexandra Levy, Dr. Alexandra Lutnick, and Dr. Kimberly
                                    Mehlman-Orozco.................................................................................. 6
12
                          3.        Eric Goldman ....................................................................................... 9
13
                          4.        Bates Butler ........................................................................................ 10
14
                          5.        William Norman ................................................................................. 12
15
     III.        CONCLUSION ........................................................................................................ 12
16
17
18
19
20
21
22
23
24
25
26
27
28
     3647691.1
                                                                         i
                            DEFENDANTS’ OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE
                                   TO PRECLUDE DEFENDANTS’ NOTICED EXPERTS
          Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 4 of 36



 1
                                                   TABLE OF AUTHORITIES
 2
                                                                                                                                   Page(s)
 3
 4 Cases
 5 In re Dwight’s Piano Co.
       2009 WL 29880 (S.D. Ohio Jan. 5, 2009) ..................................................................... 4
 6
   In re Safety-Kleen Corp. Rollins Shareholders Litig.
 7     2004 WL 5504972 (D.S.C. Aug. 30, 2004) ................................................................... 4
 8
   Pereira v. Cogan
 9     281 B.R. 194 (S.D.N.Y. 2002) ....................................................................................... 4
10 United States v. Brooks
      2010 WL 291769 (E.D.N.Y. Jan. 11, 2010) .................................................................. 4
11
12 United States v. Coleman
      584 F.3d 1121 (8th Cir. Cir. 2009) .............................................................................. 11
13
   United States v. Davis
14    457 F.3d 817 (8th Cir. 2006)........................................................................................ 11
15
   United States v. Forbes, et al.
16    2004 WL 3737583 (D.Conn.) ........................................................................................ 4
17 United States v. Heine
      2017 WL 449632 (D. Or. Feb. 2, 2017) ......................................................................... 3
18
19 Statutes
20 Communications Decency Act § 230 ............................................................................ 9, 10
21 Other Authorities
22 Fed. R. Crim. Proc.
23    16(a)(1)(G) ..................................................................................................................... 1
      16(b)(1)(c) ...................................................................................................................... 1
24    26.2 ............................................................................................................................. 2, 3
25
26
27
28
      3647691.1
                                                                         ii
                             DEFENDANTS’ OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE
                                    TO PRECLUDE DEFENDANTS’ NOTICED EXPERTS
        Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 5 of 36



 1 I.       INTRODUCTION
 2          The government’s motion in limine to preclude Defendants’ experts from testifying
 3 seeks to deny Defendants the ability to mount a defense and rebut the anticipated
 4 testimony of the government’s proposed experts. Contrary to the government’s assertion,
 5 Defendants’ expert disclosures fully comply with the Federal Rules of Criminal Procedure
 6 and intentionally match the format of the government’s expert disclosures, which were
 7 filed first. If any party should be required to supplement its disclosures at this stage of the
 8 case, it should be the government. Further, as explained in more detail below, the
 9 proposed testimony of each of Defendants’ experts is directly relevant to the indictment’s
10 charges and will rebut the anticipated testimony of the government’s experts. To disallow
11 Defendants from presenting such testimony would be to deny them a constitutionally fair
12 trial. The government’s motion should be denied.
13 II.      ARGUMENT
14          A.    Defendants’ Expert Disclosures Comply with the Federal Rules.
15          Federal Rule of Criminal Procedure 16(b)(1)(c) provides that a defendant’s expert
16 disclosures must “describe the witness’s opinions, the bases and reasons for those
17 opinions, and the witness’s qualifications.” This matches the government’s expert
18 disclosure obligations. Fed. R. Crim. Proc. 16(a)(1)(G). There is no requirement that
19 a party produce an expert report or otherwise script out its experts’ anticipated testimony.
20 Defendants’ expert disclosures (Dkts. 500 and 538) amply comply with Rule 16, and
21 match the government’s disclosures, which were filed first (Dkt. 422). As to each
22 disclosed expert, Defendants have summarized the witness’s anticipated testimony, the
23 bases for that testimony, and the witness’s qualifications. Attached to the disclosures are
24 curriculum vitae for each of the experts, which identify their relevant experience, research
25 areas, and publications.
26          It is hard to understand the government’s complaint given its own expert
27 disclosures. See Dkt. 422. Defendants’ disclosures intentionally track the approach taken
28 by the government (i.e., a brief summary of the anticipated testimony, followed by
   3647691.1
                                                1
                    DEFENDANTS’ OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE
                           TO PRECLUDE DEFENDANTS’ NOTICED EXPERTS
      Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 6 of 36



 1 a statement that the expert’s testimony will be based on the expert’s “education, training,
 2 and experience”). There is no basis for a defendant to be held to a higher standard of
 3 disclosure than the government in a criminal prosecution where the government bears the
 4 burdens of proof and seeks to deprives Defendants of their liberty. That is particularly the
 5 case here considering that at the time Defendants made their expert disclosures, they did
 6 not have the benefit of the over 15 productions (containing hundreds of thousands of pages
 7 of discovery, including over 14,000 pages produced just last week) that the government
 8 has made since that point (and that Defendants are still in the process of reviewing),
 9 productions that the government was obligated to make by December 2018. Dkt. 131.
10 Further, the precise scope of Defendants’ experts’ testimony will depend on the evidence
11 that is presented during the government’s case-in-chief. If any party should be required to
12 supplement their expert disclosures at this stage of the case, it is the government.
13         Nor is the government’s objection that Defendants have not produced any Rule 26.2
14 statements well-founded. At present, Defendants are unaware of any statements of their
15 proposed experts that would qualify for production under Rule 26.2. To the extent
16 Defendants discover the existence of any such statements, they will produce them in
17 accordance with the Rule.
18         B.     Defendants’ Experts’ Anticipated Testimony Is Directly Relevant to the
19                Charges in This Case.
20         The government does not assert that Defendants’ proposed experts are unqualified
21 to provide their anticipated testimony, but rather that their anticipated testimony is
22 irrelevant. In fact, as discussed below, the anticipated testimony of each of Defendants’
23 proposed experts is directly relevant to the charges against which Defendants must defend,
24 and in many instances, precisely relates to and answers the anticipated testimony of the
25 government’s proposed experts.
26                1.     Roman Weil
27         Roman Weil, Ph.D., CPA, is one of the country’s foremost experts on issues of
28 corporate governance and the roles of officers within complex organizations. He is
   3647691.1
                                                2
                    DEFENDANTS’ OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE
                           TO PRECLUDE DEFENDANTS’ NOTICED EXPERTS
      Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 7 of 36



 1 a professor emeritus at the University of Chicago’s Booth School of Business, has held
 2 professorships at a number of the country’s most prestigious universities, has taught
 3 several courses concerning the responsibilities of Chief Financial Officers (CFOs), and has
 4 provided trial testimony in numerous cases in federal court. See Dkt. 500 at 16-30.
 5 Dr. Weil intends to provide testimony on two topics: “(1) the functions that a [CFO]
 6 performs in a corporate setting, including what is and is not required of a CFO in assessing
 7 allegations that a company or one of its subsidiaries has engaged in unlawful conduct; and
 8 (2) the loan covenants that are typically included in a seller-financed sale.” Dkt. 500 at 4-
 9 5. The government only challenges the relevance of the first topic; it does not claim that
10 Dr. Weil is not qualified to offer either of these opinions, and it does not challenge the
11 relevance of the second topic. Dkt. 905 at 4-5. Yet, strangely in light of that position, and
12 without argument or support, it claims that Dr. Weil should be entirely excluded as
13 a witness. Id.
14                       a.      Functions of a CFO in the Corporate Setting
15         With respect to the first topic—the role of a CFO in a corporate setting—Dr. Weil’s
16 anticipated testimony is directly relevant to the defense of Defendant John Brunst, who
17 served as the CFO of the parent entity that ultimately held Backpage. Contrary to the
18 picture the government tries to paint in the indictment, Backpage was one of numerous
19 subsidiaries of a media conglomerate that, during the relevant time period, held over a
20 dozen newspapers around the country, and had several shareholders, including large
21 financial institutions and private equity firms. Exh. A. The role of each corporate officer
22 within the context of such a large media conglomerate is not within the knowledge of the
23 average juror, and expert testimony on this topic is routinely permitted by courts around
24 the country. See, e.g., United States v. Heine, 2017 WL 449632, at *10 (D. Or. Feb. 2,
25 2017) (in a case involving a bank, allowing “expert testimony regarding [. . .] the norms of
26 corporate governance (including the role of a Chief Financial Officer and other persons in
27 management positions), [and the defendant’s] specific responsibilities and the
28 responsibilities of other bank officers given the bank’s ‘organizational structure,’ and [the
   3647691.1
                                                  3
                    DEFENDANTS’ OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE
                           TO PRECLUDE DEFENDANTS’ NOTICED EXPERTS
      Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 8 of 36



 1 expert’s] opinion that [the defendant’s] performance as Chief Financial Officer was
 2 ‘consistent with professional standards for a person in her position under the
 3 circumstances’”); United States v. Brooks, 2010 WL 291769, at *4 (E.D.N.Y. Jan. 11,
 4 2010) (Noting that “[c]ourts generally permit expert corporate governance testimony [. . . ]
 5 explaining general corporate governance concepts, such as setting forth the respective roles
 6 of a corporation’s directors and officers, the nature of an officer’s fiduciary duties to the
 7 corporation, or the concept of parent-subsidiary corporate separateness,” and, as an
 8 example, “a corporate governance expert can explain what a CEO does”); In re Dwight’s
 9 Piano Co., 2009 WL 29880, at *3 (S.D. Ohio Jan. 5, 2009) (allowing expert testimony on
10 “general corporate governance structure, the role of officers and directors, and general
11 examples of what [the expert] believes are good corporate practices in conformance with
12 industry custom”); In re Safety-Kleen Corp. Rollins Shareholders Litig., 2004 WL
13 5504972, at *1-2 (D.S.C. Aug. 30, 2004) (allowing expert testimony on “general corporate
14 governance structure; role of officers, directors, and audit committee members; and
15 general examples of what the experts believe are good corporate practices in conformance
16 with industry custom”). Indeed, “[t]here is no disagreement that experts may testify as to
17 the customary practices in a profession or industry.” Pereira v. Cogan, 281 B.R. 194, 200
18 (S.D.N.Y. 2002).
19         The role of a CFO within a complex organization such as the one at issue here is
20 unique and comes with certain specialized roles and responsibilities, which are not within
21 the general knowledge of jurors. For example, Dr. Weil has previously testified that:
22                A chief financial officer worries about the accounting, the
                  debits and credits, typically handled by the controller. The
23                CFO worries about how do we raise new funds . . . . The CFO
                  worries about relations with financial analysts community,
24                what kind of earnings advice, if any, shall a company give.
                  [The CFO also asks] how should the company make its capital
25                investments.
26 See United States v. Forbes, et al., 2004 WL 3737583 (D. Conn.).
27         Here, Dr. Weil will testify that a CFO of a media conglomerate of this size with this
28 many subsidiaries is required to oversee and coordinate, among other things, shareholder
   3647691.1
                                                4
                    DEFENDANTS’ OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE
                           TO PRECLUDE DEFENDANTS’ NOTICED EXPERTS
      Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 9 of 36



 1 relationships, outside investments, the raising of funds, lending relationships, and the
 2 payment of taxes and assessing the tax implications of the sale and acquisition of business
 3 units. An average juror would not know this. He will also explain that the role is limited
 4 in certain respects, in that the CFO is permitted to, and typically does, rely on others to
 5 fulfill their respective roles within the complex organization. An average juror would be
 6 unaware that it is not the role of a CFO to assess or respond to allegations that one of the
 7 numerous subsidiary companies within the parent-company portfolio has engaged in illegal
 8 conduct. Rather, as Dr. Weil will testify, it is appropriate for a CFO to rely on others
 9 within an organization, such as the General Counsel, or on published court opinions, in
10 gaining comfort regarding the legality of a company’s activities. In these regards, Dr.
11 Weil’s testimony would help the trier of fact to understand the evidence. See Fed. R. Evid.
12 702(a).
13         Further, it is clear that the government intends to try to prove its allegations against
14 Brunst by pointing to printed agendas of meetings at which Brunst was allegedly present,
15 and emails on which he was copied (indeed, most of the purported “hot” documents
16 provided by the government to counsel for Brunst consist of just that). See, e.g., Dkt. 230
17 at ¶¶ 42, 49, 135, 155, 180. Dr. Weil’s anticipated testimony will provide necessary
18 context regarding Brunst’s activities in this respect. For example, merely because Brunst,
19 the CFO of a large media conglomerate, was present at a meeting or copied on an email,
20 does not mean that it was Brunst’s role within the organization to pay attention to or
21 understand the details of what was allegedly discussed, or to carry out any proposals that
22 were allegedly discussed. Dr. Weil’s testimony will explain the role of a CFO at company
23 meetings, what information is and is not important for a CFO to grasp in order to fulfill the
24 job functions, and the fact that CFOs are regularly present at meetings during which other
25 company business is discussed that has no bearing whatsoever on the CFO’s day-to-day
26 responsibilities. As the charges against Brunst require a showing of specific intent, the
27 context Dr. Weil intends to provide is critical to the jury’s understanding of the alleged
28 conduct on the part of Brunst that forms the basis for these charges. Contrary to the
   3647691.1
                                                 5
                    DEFENDANTS’ OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE
                           TO PRECLUDE DEFENDANTS’ NOTICED EXPERTS
       Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 10 of 36



 1 government’s assertion, Dr. Weil will not opine on Brunst’s state of mind. Dr. Weil is,
 2 however, entitled to provide testimony that tends to disprove the allegations that Brunst
 3 intended to facilitate a business enterprise involved in prostitution. See Fed. R. Evid. 702,
 4 704(a).
 5                            b.     Loan Covenants Typically Included in a Seller-Financed
 6                                   Sale
 7               The government does not challenge the second aspect of Dr. Weil’s anticipated
 8 testimony: the loan covenants that are typically included in a seller-financed sale. The
 9 proposed expert testimony is relevant to explaining how seller-financed sales work, and
10 the covenants that are typically included in such transactions; neither topic is within the
11 knowledge of the average juror and would thus assist the trier of fact in understanding the
12 evidence. Fed. R. Evid. 702. The testimony is necessary to rebut the government’s
13 allegations that, based on the seller-financed sale of Backpage in 2015, some of the
14 Defendants, including Brunst, “retained a significant financial interest in Backpage”
15 (Dkt. 230 at ¶ 30) and “retained significant operational control over Backpage.” Id. at
16 ¶ 31. Dr. Weil’s testimony will place the relevant covenants into context and explain that
17 there is nothing unusual about their inclusion in the transaction here.
18                     2.     Alexandra Levy, Dr. Alexandra Lutnick, and Dr. Kimberly
19                            Mehlman-Orozco
20               The government’s objection to the anticipated expert testimony of Levy,
21 Dr. Lutnick, and Dr. Mehlman-Orozco is completely unfounded, particularly considering
22 the expert testimony the government seeks to introduce in its case-in-chief. In the
23 government’s initial expert disclosures (Dkt. 422), it identified seven experts (in addition
24 to “rebuttal experts,” Dkt. 638) who intend to testify regarding, among other topics:
25                    How human trafficking “occurs through online media, such as social
26                     networking websites, applications, and the internet in general.” Dkt. 422 at
27                     4.
28                    Contrasting how “different prostitution websites (including craigslist and
     3647691.1
                                                     6
                         DEFENDANTS’ OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE
                                TO PRECLUDE DEFENDANTS’ NOTICED EXPERTS
      Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 11 of 36



 1                backpage) operated and how they responded to law enforcement.” Id. at 4.
 2               “[T]he role that Backpage played in the victimization of [Dr. Cooper’s]
 3                patients and clients.” Id. at 6.
 4               “[T]he role the internet and Backpage played in [Hardie’s] knowledge and
 5                understanding of human trafficking and how Backpage became part of the
 6                law enforcement investigations for human trafficking over the years.” Id. at
 7                7.
 8               “[T]he role of the internet and technology in human trafficking.” Id. at 8.
 9               “[T]he role the internet and Backpage ha[ve] played in human trafficking.”
10                Id.
11               “[T]he role Backpage has played in causing trauma to victims trafficked
12                through its website.” Id. at 8-9.
13         Defendants have moved to exclude this evidence as irrelevant to the charges in this
14 case, and incorporate the arguments made in that motion here. Dkt. 928.
15         Indeed, the government’s motion here actually supports Defendants’ request that
16 this evidence be excluded. That is, the government argues that Defendants’ proposed
17 expert testimony is not relevant because Backpage pled guilty and its corporate activities
18 are therefore not at issue. Dkt. 905 at 5-6. The government goes on to say that it intends
19 to prove its case by presenting evidence of “an array of internal business practices
20 conducted by Defendants to increase the volume of prostitution ads.” Dkt. 905 at 6:3-5.
21 Yet the vast majority of the government’s witnesses, including all of the experts that
22 Defendants have moved to exclude, have no personal knowledge whatsoever about
23 Defendants’ internal business practices, or their individual actions in that regard. Indeed,
24 the government estimates a 12-week case-in-chief with over 100 witnesses, including ten
25 irrelevant sex trafficking experts (including rebuttal experts), as well as numerous lay
26 witnesses who have no personal knowledge regarding Defendants or their business
27 practices. Defendants have moved to exclude all of this testimony, and the government
28 seems to concede that Defendants’ motions should be granted. See Dkts. 921, 928
   3647691.1
                                              7
                   DEFENDANTS’ OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE
                          TO PRECLUDE DEFENDANTS’ NOTICED EXPERTS
         Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 12 of 36



 1 (Defendants motions in limine to preclude such evidence). If Defendants’ motions are
 2 granted, and the government is precluded from presenting such irrelevant, inflammatory,
 3 unduly prejudicial, and time-wasting testimony, then Defendants will revisit their expert
 4 designations accordingly. But for now, Defendants must plan to address the government’s
 5 anticipated trial presentation.1
 6           The government cannot have it both ways. On the one hand, it seeks to introduce
 7 general evidence regarding the Backpage website, yet on the other, seeks to preclude
 8 Defendants from rebutting such evidence. It is utterly disingenuous to claim that the
 9 expert testimony of Levy, Dr. Lutnick, and Dr. Mehlman-Orozco is somehow irrelevant in
10 light of the evidence the government wants to introduce. How can the government seek to
11 introduce testimony regarding the manner in which trafficking allegedly takes place over
12 the internet and Backpage’s purported role in such activities, yet seek to preclude
13 Defendants from presenting expert testimony regarding “the practices of Backpage,
14 Craigslist, Facebook, Google, and other internet providers” as they pertain to alleged
15 prostitution? Dkt. 500 at 5-6. How can the government seek to introduce testimony that
16 seeks to contrast how different websites that allegedly hosted prostitution ads operated and
17 responded to law enforcement, yet argue that Defendants should not be allowed to present
18 expert testimony regarding “the utility of online commercial advertisements to law
19 enforcement in identifying and rescuing victims of sex trafficking?” Id. To allow the
20 government to have it both ways would be to deny Defendants due process.
21           Further, the government’s reliance on this Court’s Order denying one of
22 Defendants’ motions to dismiss is unavailing. Dkt. 905 at 6 (citing Dkt. 793 at 13-14). In
23 making certain observations about the nature of Backpage’s alleged business practices as
24 compared to other websites, the Court was required to accept the indictment’s allegations
25
     1
26      The Court’s recent Order (Dkt. 946 at 13) provides further support for the exclusion of
   the government’s evidence, as it now confines the government’s case to the 50 ads charged
27 in Counts 2 through 51, rather than the boundless conspiracy the government seeks to
28 prove.
   3647691.1
                                                 8
                     DEFENDANTS’ OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE
                            TO PRECLUDE DEFENDANTS’ NOTICED EXPERTS
      Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 13 of 36



 1 as true. The Court’s Order obviously does not bar Defendants from presenting evidence at
 2 trial that rebuts the indictment’s characterizations of Backpage’s business practices.
 3         Likewise, the government’s citation to Facebook’s “Community Standards” policy
 4 as support for the notion that Facebook “never engaged in the same insidious business
 5 practices as Backpage” and “implemented true content moderation” cuts the other way. Id.
 6 at 6 n.2. Indeed, Backpage, as the government well knows, had robust Terms of Use that
 7 prohibited third parties from posting ads containing illegal content and regularly
 8 cooperated with law enforcement to rid the site of any such content. If it is the
 9 government’s aim to present purported expert testimony regarding the manner in which
10 other websites have addressed ads and posts that contained allegedly illegal content,
11 Defendants’ experts must be allowed to rebut such testimony and address how Backpage’s
12 practices fared in comparison.
13         The government should be held to its word, and its trial plan should be
14 circumscribed to preclude all of the irrelevant and unduly prejudicial evidence that it seeks
15 to present. If the Court so orders, Defendants will revisit their approach to this trial (and
16 the government’s case-in-chief may conclude in less than twelve weeks). But so long as
17 the government is permitted to present such broad-stroke evidence regarding, among other
18 things, Backpage, the internet, other websites, unrelated law enforcement investigations,
19 and sex trafficking, Defendants must be permitted to offer evidence to rebut that
20 presentation.
21                 3.     Eric Goldman
22         Professor Goldman is one of the country’s foremost experts on internet law and
23 how internet service providers such as Google, Facebook, Twitter, and others, as well as
24 Backpage, have attempted to regulate third-party content posted on their sites. See
25 Dkt. 538 at 2-3. He will discuss the challenges involved in dealing with third-party
26 content (including through moderation practices), as well as the history and rationale
27 behind Section 230 of the Communications Decency Act (CDA). These complex issues
28 are far beyond the understanding of an average juror. See Fed. R. Evid. 702.
   3647691.1
                                               9
                    DEFENDANTS’ OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE
                           TO PRECLUDE DEFENDANTS’ NOTICED EXPERTS
       Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 14 of 36



 1               The government does not challenge the vast majority of the topics with respect to
 2 which Professor Goldman will provide expert testimony, including the following:
 3                    “Virtually every Internet service moderates content to some degree. It is
 4                     virtually impossible to sustain an Internet service for very long without
 5                     moderating content.” Dkt. 538 at 3.
 6                    The variety of moderation practices across the internet. Id. at 4.
 7                    The benefits of content moderation. Id.
 8                    The impossible task that internet service providers have in moderating third-
 9                     party content, including that “Internet services often lack sufficient context
10                     about the user-submitted content to evaluate its legality.” Id. at 5.
11       Rather, the government objects only to Professor Goldman’s anticipated testimony
12 regarding Section 230 of the CDA. To be clear, Defendants do not intend to elicit a legal
13 conclusion from Professor Goldman regarding Section 230 or whether it bars the
14 government’s charges here. Rather, Professor Goldman will testify about the effect that
     Section 230 has had on the moderation of third-party content on the internet. This
15
     testimony will place Backpage’s moderation efforts and the rationale behind those efforts
16
     in context. Professor Goldman will testify that the moderation practices that the
17
     government has alleged are nefarious and show an intent on the part of Defendants to
18
     facilitate a business enterprise involved in prostitution were instead the very type of
19
     practices that are commonplace on the internet and are incentivized by Congress and
20
     Section 230. Further, as numerous internet service providers, including Backpage, have
21 relied on Section 230 in formulating their business practices and avoiding liability,
22 Professor Goldman’s testimony is relevant to Defendants’ state of mind. See Lucky Break
23 Wishbone Corp. v. Sears Roebuck & Co., 373 F. App'x 752, 755 (9th Cir. 2010) (“‘[A]
24 witness may properly be called upon to aid the jury in understanding the facts in evidence
25 even though reference to those facts is couched in legal terms.’”) (quoting Hangarter v.
26 Provident Life & Acc. Ins. Co., 373 F.3d 998, 1017 (9th Cir. 2004)); Fed. R. Evid. 704.
27                     4.     Bates Butler

28               Bates Butler is a former United States Attorney for the District of Arizona, was an
     3647691.1
                                                      10
                         DEFENDANTS’ OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE
                                TO PRECLUDE DEFENDANTS’ NOTICED EXPERTS
       Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 15 of 36



 1 AUSA in the same office, and is now a prominent criminal defense lawyer practicing
 2 primarily in the Tucson area. He will testify about prosecution practices with regard to
 3 cooperating witnesses, and the promised benefits that a cooperator expects even when the
 4 cooperator can testify that, as a formality, no promises have been made. He will also
 5 testify to the normal procedure by which cooperators enter into agreements with the
 6 government. This is relevant here because the government’s assertions regarding its
 7 interactions with Carl Ferrer are so unusual: it claims that prosecutors and law enforcement
 8 agents never had contact with Mr. Ferrer or his attorneys until after Ferrer had entered
 9 state and federal cooperation plea agreements, privilege waivers, and extensive forfeiture
10 agreements regarding the property of Ferrer, his family, and recently divorced spouse. See
11 The Effects of Accomplice Witnesses and Jailhouse Informants on Jury Decision Making,
12 32 Law & Hum. Behav. 137, 148 (2008) (attached as Exh. B) (noting that while some
13 courts have instituted safeguards to protect against unreliable testimony from cooperating
14 witnesses, these “safeguards will be effective only if jurors can perceive the enormous
15 incentive to fabricate evidence in exchange for leniency and differentiate between honest
16 and dishonest witnesses”).
17               The government argues that an Eighth Circuit case, United States v. Davis, 457 F.3d
18 817 (8th Cir. 2006), precludes such testimony because it held that jurors can understand
19 that cooperators “might have an incentive to incriminate the” defendant. Dkt. 905 at 4.
20 First, that is not the testimony that Defendants intend to elicit from Mr. Butler. As
21 described above, he will not testify about the fact that a cooperator may be biased, but will
22 instead testify to exactly how the cooperation works in practice—the “winks and nods”
23 that are inherent in the process despite the ability of a cooperator to say that no promises
24 have been made, and the normal process by which the government evaluates and chooses
25 its cooperators. Second, Davis is neither binding nor conclusory. Indeed, the same Eighth
26 Circuit, just three years later and while discussing Davis, “decline[d] to address whether
27 such testimony could ever assist a jury.” United States v. Coleman, 584 F.3d 1121, 1126
28 (8th Cir. Cir. 2009) (emphasis added).
     3647691.1
                                                     11
                         DEFENDANTS’ OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE
                                TO PRECLUDE DEFENDANTS’ NOTICED EXPERTS
      Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 16 of 36



 1         In the present case, expected to be lengthy and confusing, with the anticipated
 2 government effort to elicit substantial amounts of improper prejudicial evidence, an expert
 3 who can illuminate intricacies and machinations involved in the presentation of
 4 cooperating witnesses should be allowed.
 5                5.     William Norman
 6         In addition to managing his law practice and serving as an adjunct professor,
 7 Mr. Norman is a well-regarded expert on the formation of offshore trusts and international
 8 taxation planning and compliance. With respect to the international concealment money
 9 laundering charge found in Count 100, he should be permitted to testify about the fact that
10 offshore trusts are a lawful investment vehicle and that such trusts would be an ill-advised
11 investment vehicle for the concealment of assets because such trusts are subjected to
12 rigorous reporting requirements.
13         The government claims that this testimony is not relevant because it has alleged that
14 Mr. Lacey funded the offshore trust at least in part with money traceable to Backpage and
15 that Mr. Lacey purportedly said that he wanted to “put some assets in place[s] where . . .
16 government parties . . . cannot access my accounts.” Dkt. 905 at 8. These mere
17 allegations that the government hopes to prove are not a basis to preclude Mr. Norman’s
18 testimony. Indeed, Mr. Norman’s testimony is relevant to whether there was any intent or
19 effort to conceal assets through the formation of an offshore trust, which is an element of
20 international concealment money laundering as charged under 18 U.S.C. §
21 1956(a)(2)(B)(i).
22 III.    CONCLUSION
23         For the foregoing reasons, Defendants respectfully request that the Court deny the
24 government’s motion. To the extent the Court finds Defendants’ expert disclosures to be
25 deficient, it should afford Defendants an opportunity to remedy their disclosures. With
26 trial still three months away, the government would suffer no prejudice by virtue of such
27 an order. Further, the government should be required to remedy their expert disclosures
28 (on which Defendants’ disclosures are modeled) in accordance with any order the Court
   3647691.1
                                             12
                   DEFENDANTS’ OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE
                          TO PRECLUDE DEFENDANTS’ NOTICED EXPERTS
       Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 17 of 36



 1 might issue.
 2
 3               Pursuant to the District’s Electronic Case Filing Administrative Policies and
 4 Procedures Manual (January 2020) § II (C) (3), Ariel A. Neuman herby attests that all
 5 other signatories listed, and on whose behalf this filing is submitted, concur in the filing’s
 6 content and have authorized its filing.
 7
 8 DATED: May 8, 2020                           Respectfully submitted,
 9                                              Gary S. Lincenberg
10                                              Ariel A. Neuman
                                                Gopi K. Panchapakesan
11                                              Bird, Marella, Boxer, Wolpert, Nessim,
                                                Drooks, Lincenberg & Rhow, P.C.
12
13
                                                By:         /s/ Ariel A. Neuman
14                                                                 Ariel A. Neuman
15                                                    Attorneys for Defendant John Brunst

16
     DATED: May 8, 2020                         Thomas H. Bienert Jr.
17                                              Whitney Z. Bernstein
18                                              Bienert | Katzman PC

19
                                                By:         /s/ Thomas H. Bienert, Jr.
20
                                                                  Thomas H. Bienert Jr.
21                                                    Attorneys for Defendant James Larkin
22
     DATED: May 8, 2020                         Paul J. Cambria
23                                              Erin McCampbell
24                                              Lipsitz Green Scime Cambria LLP

25
                                                By:         /s/ Paul J. Cambria
26
                                                                  Paul J. Cambria
27                                                    Attorneys for Defendant Michael Lacey
28
     3647691.1
                                                      13
                         DEFENDANTS’ OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE
                                TO PRECLUDE DEFENDANTS’ NOTICED EXPERTS
       Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 18 of 36



 1 DATED: May 8, 2020                  Feder Law Office, P.A.
 2
 3                                     By:         /s/ Bruce S. Feder
                                                          Bruce S. Feder
 4                                           Attorney for Defendant Scott Spear
 5
 6 DATED: May 8, 2020                  The Law Office of David Eisenberg, PLC

 7
 8                                     By:         /s/ David Eisenberg
                                                          David Eisenberg
 9                                           Attorney for Defendant Andrew Padilla
10
11 DATED: May 8, 2020                  Joy Bertrand Esq. LLC

12
                                       By:         /s/ Joy Malby Bertrand
13
                                                          Joy Malby Bertrand
14                                           Attorney for Defendant Joye Vaught
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3647691.1
                                             14
                  DEFENDANTS’ OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE
                         TO PRECLUDE DEFENDANTS’ NOTICED EXPERTS
       Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 19 of 36



 1                                CERTIFICATE OF SERVICE
 2           I hereby certify that on May 8, 2020, I served the attached document by email on
     the following, who are registered participants of the CM/ECF System:
 3
      Andrew C. Stone                 andrew.stone@usdoj.gov
 4    Anthony Ray Bisconti            tbisconti@bmkattorneys.com
      Bruce S. Feder                  bf@federlawpa.com
 5    David S. Eisenberg              david@deisenbergplc.com
      Erin E. McCampbell              emccampbell@lglaw.com
 6    James C. Grant                  jimgrant@dwt.com
      John Jacob Kucera               john.kucera@usdoj.gov
 7    John Lewis Littrell             jlittrell@bmkattorneys.com
      Joy Malby Bertrand              joyous@mailbag.com
 8    Kevin M. Rapp                   kevin.rapp@usdoj.gov
      Margaret Wu Perlmeter           margaret.perlmeter@usdoj.gov
 9    Michael D. Kimerer              mdk@kimerer.com
      Paul John Cambria, Jr.          pcambria@lglaw.com
10    Peter Shawn Kozinets            peter.kozinets@usdoj.gov
      Reginald E. Jones               reginald.jones4@usdoj.gov
11    Rhonda Elaine Neff              rneff@kimerer.com
      Robert Corn-Revere              bobcornrevere@dwt.com
12    Ronald Gary London              ronnielondon@dwt.com
      Seetha Ramachandran             sramachandran@proskauer.com
13    Thomas Henry Bienert, Jr.       tbienert@bienertkatzman.com
      Whitney Z. Bernstein            wbernstein@bienertkatzman.com
14
15
                                                         /s/ Ariel A. Neuman
16                                                Ariel A. Neuman
17
18
19
20
21
22
23
24
25
26
27
28

     3647691.1
                                                 15
                                      CERTIFICATE OF SERVICE
Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 20 of 36




                EXHIBIT A
                                                                   Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 21 of 36
                                                                                                                                 \l.'J'CI

                  VILLAGE VOICE MEDIA HOLDINGS, LLC
                  & AFFILIATES STRUCTURE AS OF 1-1-1 t




                                                                                                    Appendix A

                                                                                                                                                       (I\Pf ...

                                                                                                                                                       ,,~.,.,)
                                                                                                                                                     r.bli. .t.W.




                                                Ne"' Turw.s. foe




  Alta has option to
    con vcrt debt into
14. IS¾i nterest in I.I .('
                            {
                                                                                                                                                       -~'
                                                                                                                                              \'--____,y
                                                                                                                                                     Appendix B




                                9()% LP




       l o/.GP                                                                                          100~     l00%   100'/4         100¼




       114 G P                    W-/4 i.P

                                                                                                                                                                           (Minneapolis)


     l¼G P                        99% LP



                                                                                                                                                                    (Nashville)

                                  99.99'1, LP                                                                                                                       (Inactive)




                                                                                              January 20 11
       .Ol ¾ GP                   99.99~ LP

                  DEFENSE 006065
Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 22 of 36




                EXHIBIT B
                                    Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 23 of 36
                                                                                                                                                     Research Gate

See discussions, stats, and author profiles for this publication at: https://www.researchgate.net/pubiication/6137138



The effects of accomplice witnesses and jailhouse informants on jury decision
making
Article    in Law and Human Behavior· May 2008
DOI: 10.1007/Sl0979•007~9100·1 · Source: Pubt.ted




CITATIONS                                                                                               REAOS

51                                                                                                      282


5 authors, including:

             Jeffrey S Neuschatz                                                                                  Deah S Quinlivan
             University of Alabama in Huntsville                                                                  Florida Southern College
             62 PUBLICATIONS 1,903 CITATIONS                                                                      12 PUBLICATIONS 308 CITATIONS

            I   SEE PROFILE       I                                                                               I     SEE PROFILE   I
            Jessica K Swanner                                                                                     Christian A. Meissner
             Iowa State University                                                                                Iowa State University
             11 PUBLICATIONS 164 CITATIONS                                                                        107 PUBLICATIONS 6,111 CITATIONS


            I   SEE PROFILE       I                                                                               I     SEE PROFILE   I

Some of the authors of this publication are also working on these related projects:



   ,,_,          Racial Bias in Mock Juror Decision-Making: A Meta-Analytic Review of Defendant Treatment View project



   .,."'         Race and Eyewitness Memory View project
                Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 24 of 36
Law Hum Behav
DOI 10.1007 Is 10979-007-9100-1

  ORIGINAL ARTICLE



The Effects of Accomplice Witnesses and Jailhouse Informants
on Jury Decision Making
Jeffrey S. Neuschatz • Deah S. Lawson·
Jessica K. Swanner· Christian A. Meissner•
Joseph S. Neuschatz




© American Psychology-Law Society/Division 41 of the American Psychological Association 2007


 Abstract The present study presents one of the first               On June 10, 2003, Rick Walker was released from prison
 investigations of the effects of accomplice witnesses and          after serving 12 years for a murder that he did not commit.
jailhouse informants on jury decision-making. Across two           In 1991, the state convicted Walker of brntally murdering
 experiments, paiticipants read a trial transcript that in-        his ex-fiancee Lisa Hopewell. The primaiy evidence
 cluded either a secondary confession from an accomplice           used for his conviction was testimony provided by two
 witness, a jailhouse informant, a member of the community         witnesses-the first was an accomplice witness whose
 or a no confession control. In half of the experimental trial     fingerprints were found at the crime scene and the second
 transcripts, the participants were made aware that the            was a witness that Walker claimed was his alibi; however,
cooperating witness providing the secondary confession             the witness testified instead that Walker was an accomplice
was given an incentive to testify. The results of both             to the murder. Both received an incentive to testify;
experiments revealed that information about the cooperat-          however, the state did not release this information to the
ing witness' incentive (e.g., leniency or reward) did not          defense attorneys during the trial, thereby limiting the
affect participants' verdict decisions. In Experiment 2,           defense's ability to effectively cross-examine the wit-
participant jurors appeared to commit the fundamental              nesses. Eventually, DNA evidence exonerated Walker and
attribution error, as they attributed the motivation of the        proved he did not help the accomplice witness who testified
accomplice witness and jailhouse informant almost exclu-           in the case. Without the help of a clever law student,
sively to personal factors as opposed to situational factors.      Allison Tucher, Walker would have spent the rest of his
Furthermore, both experiments revealed that mock jurors            life in prison for a murder he did not commit. The most
voted guilty significantly more often when there was a             disconcerting aspect of the case is that two witnesses who
confession relative to a no confession control condition.          were provided incentives to testify and had been motivated
The implications of the use of accomplice witness and              to fabricate evidence in order to receive leniency were
jailhouse informant testimony are discussed.                       successful in persuading the jurors of Walker's culpability.
                                                                   This case exemplifies the potentially prejudicial and
Keywords Confessions • Jury decision making •                      unreliable nature of testimony that is obtained through plea
J ailhouse informants • Accomplice witnesses                       agreements from accomplices and informants.
                                                                       Since the introduction of plea-bargained testimony,
                                                                   many accomplice witnesses and jailhouse informants
J. S. Neuschatz (12l) • D. S. Lawson • J. K. Swanner               have come forward with information that has led to the
Department of Psychology, The University of Alabama in
                                                                   conviction of innocent suspects. The plea bai·gain becomes
Huntsville, Morton Hall 321, Huntsville, AL 35899, USA
e-mail: neuschaj@email.uah.edu                                     an incentive that can mean freedom and/or a reduced
                                                                   sentence for those informants who wish to cooperate,
C. A. Meissner                                                     creating an enticement to fabricate evidence. Accomplice
The University of Texas El Paso, El Paso, TX, USA
                                                                   witnesses and jailhouse informants belong to a specific
J. S. Neuschatz                                                    subset of witnesses known as cooperating witnesses (see
Roger Williams University, Bristol, RI, USA                        Cassidy 2004). An accomplice witness is one that through


                                                                                                                    ~ Springer
                Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 25 of 36
                                                                                                        Jeffrey S. Neuschatz et al.


 his/her own admission has participated in a crime and is           have much to gain and little to lose by testifying falsely
 willing to testify regarding the role of the co-conspirator. In    (Bloom 2002).
 contrast, ajaillwuse iltformant is a cooperating witness who          While the Supreme Court has recognized the prejudicial
 provides testimony about his/her knowledge of a crime              and unreliable nature of evidence created through bartered
 based on information obtained while incarcerated. Often, the       testimony, it has consistently held that safeguards are in
 testimony provided by these cooperating witnesses includes         place to protect the rights of the accused (Giglio v. United
 information garnered through conversations with the                States 1972; United States v. Singleton 1998). In Giglio vs.
 accused, which can include a purported confession to the          United States (1972), the court indicated that any incentive
 crime. This type of confession provided by a cooperating           or deal that a cooperating witness receives in return for
 witness will be referred to as a secondmy c01ifession in order     testimony must be disclosed to the defense under the
to distinguish it from a primary confession that is obtained       Confrontation Clause of the Sixth Amendment (Cassidy
directly from the suspect by police investigators.                 2004). This clause is supposed to protect the rights of the
    Within the context of psychological research, many             accused by allowing effective cross-examination of the
 studies have examined the effects of primary confession           cooperating witness and by permitting the jury to consider
evidence on judicial decision-making (Kassin and                   the motivations of the witness; however, the protection this
Wrightsman 1980, 1981; Kassin and Sukel 1997); how-                safeguard is supposed to provide to the accused could be
ever, to date there has been no psychological research             illusory. There are cases in which a district attorney or
examining the effects of secondary confessions. The pau-           investigator simply implied that if the cooperating witness
city of psychological research on secondary confessions            would testify that he or she would receive an incentive in
from a cooperating witness is remarkable for several rea-          exchange for his or her testimony. For example, the district
sons. First, the courts frequently rely upon accomplice            attorney or investigating officer may say things in private
witnesses and jailhouse informants for prosecutorial               conversation with the informant such as, "if you help us
information (Mazur 2002). The actual frequency of such             out we will take care of you" or they may wink or nod at
testimony is impossible to estimate because informants and         the informant in a manner that suggests the witness will
accomplices are only revealed when they testify in court;          receive something in return for the testimony (Mazur
however, legal experts argue that the inclusion of such            2002). There have also been cases in which the prosecuting
testimony is common practice in high stakes capital cases          lawyer or the investigating officer had a reputation for
(Rappold 2005). Reliance on evidence from accomplices              reducing sentences for informants who testify (Bloom
and informants is especially likely when there is little other     2002). This person is often informally referred to as the
evidence to support the prosecution's case (Cassidy 2004).          "Juice Man" by jailhouse informants. In this way, the
Prosecutors know that obtaining this type of information           prosecution is not explicitly stating what incentive, if any,
will increase the strength of their case and make a                will be given in exchange for the testimony, but the social
conviction more likely.                                            situation may be such that the informants know they will
    The Northwestern School of Law Center on Wrongful              receive some form of incentive for their testimony. The
Convictions has identified testimony from jailhouse infor-         ramifications are such that implied leniency creates a form
mants as one of the leading causes of wrongful convictions         of exchange the state does not have to disclose to the
in capital cases. In fact, since the reinstatement of capital      defense. Therefore, the jurors may not be able to scrutinize
punishment, in 51 of the 111 death row exonerations                the reliability of a cooperating witness efficiently (Mazur
(46%), convictions were based, at least in part, on testi-         2002).
mony from cooperating witnesses. These numbers are                     Further complicating the problems with the coercive
almost certainly an underestimation given the magnitude of         nature of bartered testimony is psychological research
cooperating witness testimony, yet they further underscore         indicating that not only are mock jurors unable to detect the
the unreliable nature of informant testimony.                      coercive nature of confession testimony, but they also give
    Infomrntion from cooperating witnesses is often pro-           undue weight to confession evidence when rendering
vided in exchange for a plea bargain or some other                 guilt decisions (Kassin and Neumann 1997). Kassin and
incentive. As one can imagine, this kind of inducement             colleagues have consistently demonstrated the persuasive
creates a situation that is highly conducive to evidence           effects that coerced confessions can have on judicial
fabrication on the part of the cooperating witness. In fact,       decision-making. For example, Kassin and Wrightsman
in an investigation encompassing interviews and docu-              (1980, 1981) found that mock jurors rightly disregarded
mentary evidence from defense attorneys, prosecutors,              confessions that had been elicited via negative pressure
correction personnel and informants, the Los Angeles               (threats of worse treatment and/or harsher punishment);
grand jury commission concluded that given the fact that           however, jurors failed to fully disregard confessions elic-
lying informants are rarely, if ever prosecuted, informants        ited via positive pressure (promises of better treatment


~ Springer
                Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 26 of 36
The Effects of Accomplice


 and/or leniency). These effects were demonstrated even            college students serve as jurors and that the goal of this
 when participants acknowledged that the suspect had been          research, in some sense, is to directly influence the criminal
 coerced into confessing and judicial instructions to disre-      justice system. Generally, researchers argue that college
 gard the confession had been presented. This is particularly      students are typically younger, more susceptible to
 relevant to the present study because if people have diffi-       authority and more homogenous than non-college students
 cultly realizing the effect that the blatant positive pressure   (Sears 1986). In a meta-analysis conducted by Peterson
 has on a person's behavior, they may also fail to note the       (2001 ), there was a demonstrable difference in effect sizes
 effect that an implied incentive may have on an infor-           between the two samples. However, the author expresses
 mant's behavior.                                                 caution in interpreting the results in that substantial
    One possible explanation for the superficial examination      differences were found in only 48% of the studies. Thus,
 by jurors of confession evidence is the fundamental attri-       further research appears necessary to understand any
 bution error (Kassin and Sukel 1997). The fundamental            differences between college and non-college sample
 attribution error is the tendency for individuals to attribute   responses.
 the behavior of others to dispositional factors while                Based on prior psychological research, three predictions
 diminishing the contribution of the situation or context         were made with regard to secondary confessions. First, it is
 (Kassin and Gudjonsson 2005). Regardless of the coercive         clear from the literature on confessions that jurors perceive
 nature of the interview, mock jurors in prior studies (Kassin    confession evidence to be extremely compelling and that
 and Gudjonsson 2005) attributed the confession to the fact       participants' verdict decisions are influenced by confession
 that the defendant committed the crime because "only a           evidence even when they recognize that the confession has
guilty person would confess to such a crime" regardless           been coerced (e.g., Kassin and Sukel 1997). To the extent
 of the situational pressure under which the confession oc-       that jurors assign a similar status to secondary confessions
curred. The same logic can be applied to the testimony of         it was expected that mock jurors would vote guilty more
cooperating witnesses-mock jurors may presuppose that             often in all conditions in which a secondary confession was
accomplice witnesses and jailhouse informants offer their         provided relative to a no-confession control condition.
testimony as atonement rather than deducing that the              Second, to the extent that jurors commit the fundamental
testimony may be motivated by a self-serving incentive.           attribution error when evaluating cooperating witnesses
Thus, jurors may accept the testimony without considering         who present secondary confession evidence, it was
the other motives of the cooperating witness or the situa-        expected that conviction rates would not vary as a function
tional inducements of an incentive.                               of incentive. Rather the cooperating witness' testimony
    The use of cooperating witnesses creates a substantial        would be taken at face value regardless of the circum-
problem for the criminal justice system. Testimony given          stances under which it was collected. Third, consistent with
in conjunction with an incentive creates a situation in           prior mock juror research we predicted that the pattern of
which the motivation of the cooperating witness is to             results with the community sample would show fewer
procure the best deal by pleasing the prosecution even if         guilty verdicts compared to the college sample.
this means fabricating evidence. If jurors cannot perceive
the difference between an honest and a dishonest cooper-
ating witness there is grave potential for such testimony to      Experiment 1
lead to wrongful convictions of the innocent. The goals of
the present study were to examine whether mock jurors can         Method
effectively differentiate between the sources of a secondary
confession, and to determine whether information that the         Participants
secondary confession was garnered in exchange for an
incentive would affect mock juror verdicts.                       A total of 345 college and community members partici-
    This effect was examined in the current studies by using      pated in this experiment. The college sample consisted of
both college and community samples. Given that the vast           168 undergraduate psychology students from a southeast-
majority of psychological studies employ college shldents         ern university. Participants received course credit for
as participants, researchers over the years have criticized       participation. Demographic data was collected for both the
the results as failing to represent the general population        college and community samples; however, some partici-
(Shultz I 969; Dill 1964; Oakes 1972; Sears 1986; Wiek            pants chose not to provide this information. The average
1967). Thus, it is important to employ community as well          age of the college participants was 20.36 (N = 165). There
as college samples. As Bornstein (1999) has indicated, the        were 120 women and 45 men who reported gender. Of the
external results of jury simulation research is a particularly    146 college participants who reported their ethnicity, 97
important issue considering the infrequency with which            self-identified as Caucasian, 35 as African American, 5 as


                                                                                                                     ~ Springer
               Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 27 of 36
                                                                                                         Jeffrey S. Neuschatz et al.


Asian, and 9 as "other". The community sample consisted of         evidence that a knife had been found in a lake behind the
 177 participants with the constraint that the participants had    defendant's residence and that fiber evidence was recov-
to be eligible to vote and could not be students from the          ered that was "microscopically similar" to a bathrobe
University of Alabama in Huntsville. The average age of the        found at the defendant's residence. The defense argued that
community participants was 42.03 (N = 163). There were             the prosecution's evidence was largely circumstantial and
104 women and 67 men who reported gender. Self-report of           that there was no actual evidence linking Brandon Chase to
ethnicity in 118 participants included 85 self-identified          the crime.
as Caucasian, 25 as African American, 2 as Asian, 3 as                Witness manipulation The critical evidence manipulated
Hispanic, and 3 as "other". The average years of education        in the trial transcript was the secondary confession
completed for the community sample was 15.59 (N = 161).            evidence given by the cooperating witness, Seth Rogers.
All participants were randomly assigned to one of the seven       For all witness types, Seth Rogers testified that the defen-
experimental conditions with each session containing small         dant, Brandon Chase, confessed to him that he did indeed
groups of participants of six or less. All participants were      kill the three boys. In the accomplice wihzess condition,
treated according to ethical guidelines of the American           Seth Rogers is a friend of Brandon Chase who testifies that
Psychological Association (APA).                                  Brandon called him and asked him to come to the murder
                                                                  scene, upon which he confessed to murdering the victims
Design                                                            and asked the witness to help dispose of the bodies. In the
                                                                  Jailhouse Witness condition, Seth Rogers is a convicted
The experiment conformed to a 3 (Witness: Accomplice,             criminal in a c01rnctional facility who testified that while in
Jailhouse, Civic Duty) X 2 (Incentive: No Incentive,              a correctional facility with Brandon Chase, the defendant
Incentive) X 2 (Sample: College, Community) between               confessed to him about ldlling the three boys. In the Civic
participants factorial design. A No-Witness/No-Incentive          Duty Witness condition, Seth Rogers is a classmate who
Control Condition was also included for comparison pur-           testified that Chase confessed to killing the three boys
poses. The dependent measures of interest included verdict        during a card game. In the Incentive conditions, both the
(guilty or not guilty) and participants' self-reported confi-     accomplice witness and jailhouse witness also testified that
dence in their verdict decision. Participants also completed      they received a reduced sentence in exchange for their
a questionnaire containing items that queried their views on      testimony, while the civic duty witness testified that he
a burden of proof item, the likelihood that the defendant         received a monetary reward in exchange for testifying. Seth
committed the crime, and a true/false recognition test about      Rogers did not testify in the no-witness control condition.
the material in the trial transcript. In addition, participants       Questionnaire The dependent measures were typed on
completed questions regarding their perceptions of the            three separate pages but were presented one page at a time
cooperating witnesses' truthfulness, interest in justice and      and in the same order for each participant. The first page of
interest in serving their own self.                               the questionnaire included a verdict decision (guilty or not
                                                                  guilty), a 10-point confidence rating (1-not at all confident,
Materials                                                         10-very confident) and a percentage estimate of the like-
                                                                  lihood that the defendant actually committed the crime
Trial transcript The trial transcript was an abbreviated          (0 no likelihood to 100-high likelihood). The second page
version of State of Arkansas vs. Echols and Baldwin. The          contained four questions regarding participants' attribu-
control transcript was six pages in length and the experi-        tions of the cooperating witness who provided the sec-
mental transcripts were eight pages. The names of the             ondary confession, including his trustworthiness, his
individuals and locations were altered to prevent priming in      interest in serving justice, his interest in seeking the truth,
participants who may have had prior knowledge of this             and the extent to which he was perceived as serving his own
case. The transcript contained opening and closing state-         self-interests. All of these questions were assessed on a
ments in addition to the testimony of two witnesses in the        10-point Likert-type scale (1 = not at all to 10 = extremely).
control transcript. More specifically, one witness for the        The third page was a 12 question memory test about details of
state presented fiber evidence and the other presented knife      the trial.
evidence. The only difference between the control trial
transcripts and the experimental trial transcripts was that       Procedure
the experimental transcripts also had a cooperating witness
who provided a secondary confession. In all conditions            Participants arrived at the experimental session and were
Brandon Chase, a 22-year old male, was on trial for               assigned seating in the experimental room to ensure that
the murders of three 8-year-old boys: Doug Raplee,                they could not influence one another's responses. They
Shane Gavin and James Debolt. The prosecution presented           were then asked to complete an informed consent and


~ Springer
                Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 28 of 36
The Effects of Accomplice


provide demographic information that included their name,          indicated a significant Witness X Verdict interaction,                 x2
age, ethnicity, level of education and profession. After-          (2) = 13.19, p < .01, v = .14, such that participants in the
wards, participants were instructed to imagine that they           Civic Duty condition voted guilty more often then either
were jurors in a trial and were told to pay close attention to     the Accomplice Witness or Jailhouse Confession condi-
the details of the trial transcript they were about to review      tions. Importantly there was no main effect, ls (1) = .30,
because their memory would be later tested and they would          ns, v = .03, 1 or any interaction with the Incentive Condi-
not be able to look back at the trial transcript. A trial          tion, x2s > 1.93, ns, vs < .05. Finally, participants in the
transcript was randomly selected and handed to each par-           experimental conditions voted guilty significantly more
ticipant. Participants were instructed to sit quietly after        often than those in no-witness control condition, x2 s
reading the trial transcript. They were also provided with a       (2) > 12.00,ps < .01, vs< .29. There was also a significant
manila folder in which to put the trial transcript and each        Sample x Verdict interaction, x2 (1) = 10.61, p < .01,
completed questionnaire. They were informed that they              v = .13, such that conviction rates were higher in the col-
would not be allowed to go back to any sheet already               lege sample relative to the community sample; however,
placed into the folder. Every participant completed each           Sample did not interact with any of the experimental
step in the procedure before the experimenter proceeded to         manipulations.
the next step. After all participants finished reading the trial
transcript, the first questionnaire was administered. The          Likelihood of Commission
questionnaire asked for a verdict of Guilty or Not Guilty, a
Likert measure of their confidence in their verdict decision,      Aside from providing verdict decisions, participants also
and their likelihood rating that the defendant committed the       estimated their perceived likelihood that it was the defen-
crime. Next, they provided ratings on a Likert-scale as to         dant who committed the crime (0 = no likelihood and
the secondary witness' interest in truth, his trustwmihiness,      100 = high likelihood). A 3 (Witness Type: Accomplice,
his interest in justice, and his own self-interests. Finally,      Jailhouse, Civic Duty) x 2 (Incentive: Incentive, No
they completed a true-false memory questionnaire. After            Incentive) X 2(Sample: College, Community) factorial
completing all questionnaires, the experimenter debriefed          ANOVA was conducted on the likelihood estimates. The
all of the participants.                                           overall likelihood that the defendant committed the crime
                                                                   was 67.31 %. Consistent with the verdict analysis, a signif-
Results and Discussion                                             icant main effect of Witness Type was observed on the
                                                                   likelihoodestimates,F(2,281) = 2.91,MSE = 572,p <.05,
Manipulation Checks                                                IJ;; = .02. Planned follow-up tests revealed that participants
                                                                   viewed the defendant as significantly less likely to have
In order to determine whether participants read the tran-          committed the crime in the Accomplice Witness con-
script, the 12 true-false questions regarding details of the       dition when compared with the Civic Duty condition,
trial transcript were analyzed. In every condition, partici-       t (1,195) > 2.40, p < .Ol, ds > .11. Furthermore, likelihood
pants averaged 10.37 out of 12 coll'ect on the true/false          estimates in each witness type differed significantly from
recognition test. This is significantly greater than chance-       the no-witness control condition, ts (281) > 3.70, ps < .01,
level performance or 6 out 12, t (344) = 65.73, p < .01. A 3       ds > .21. 2 A significant effect of Sample was again found,
(Witness Type: Accomplice, Jailhouse, Civic Duty) X 2              F (2, 281) = 4.16, MSE = 572, p < .05, 11; = .01, as the
(Incentive: Incentive, No Incentive) x 2 (Sample: College,
                                                                   1
Community) factorial ANOVA conducted on the recogni-                 The power to detect this very small effect of incentive was admit-
tion accuracy scores revealed no significant differences on        tedly low (1 - /J = .10). One alternative explanation that could ac-
                                                                   count for why participant juror verdicts decisions were not influenced
the true-false performance of participants. Furthermore,
                                                                   by incentive may be that they did not remember there was an
none of the experimental groups differed from the control          incentive. To address this question 28 additional participants partic-
group in terms of their average score on the true-false            ipated in the Jailhouse Incentive Type and were asked to indicate in a
questions.                                                         free recall test whether there was there an incentive. If the participants
                                                                   said there was then they were asked to indicate what the incentive
                                                                   was. Of the 28 additional participants 17 or 61 % voted guilty
Verdicts                                                           (approximating well the percentage reported for this condition in
                                                                   Experiment I), Importantly, all but three participants remembered the
A 3 X 2 x 2 X 2 hierarchical loglinear analysis (HILOG)            incentive and were able to recall details about the incentive. Thus, we
                                                                   do not believe that the pattern of results reported in The College
was pe1formed to examine the influence of Witness
                                                                   Sample can be attributed to the fact that participants simply failed to
(Accomplice, Jailhouse, Civic Duty), Incentive (Incentive,         remember that there was an incentive.
No Incentive) and Sample (College, Community) on par-              2
                                                                     Here again, power to detect the small effect of Incentive was
ticipants' Verdict decisions (Guilt, Not Guilty). Results          admittedly low (I - /J = .21).


                                                                                                                                ~ Springer
                Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 29 of 36
                                                                                                           Jeffrey S. Neuschatz et al.


college sample (M = 73.5, SD = 22.55) expressed signifi-            conviction rates. More specifically, in every witness type
cantly greater likelihood estimates than did the community           and across both college and community samples, mock
sample, (M = 67.79, SD= 25.81). No significant differ-              jurors convicted significantly more often when there was a
ences between the Incentive and No Incentive conditions             secondary confession provided by a cooperating witness
were found, F (1, 281) = 1.22, MSE = 572, ns, 11;, = .004,          than when no such witness had testified. Third, the only
nor any higher-order interactions, Fs (2,281) < .079,               significant difference between the two samples was that the
MSE = 572, ns, IJi, < .001.                                         conviction rates were much higher in the college sample.
                                                                    Fourth, the civic duty witness was rated as being more
Witness Ratings                                                     trustworthy, truthful, interested in serving justice, and less
                                                                    interested in serving his own needs when compared with
 A multivariate analysis of variance (MANOVA) was also              other witnesses. Consistent with these ratings, participants
 conducted to assess the effect of the Sample, Witness, and         in this condition voted guilty more often than did partici-
 Incentive manipulations on participants' ratings of the wit-       pants in the other conditions (Table 1).
 ness' truthfulness, trustworthiness, interest in serving jus-         It appears that the present results are quite consistent with
 tice, and interest in serving his own interests. The results of    the fundamental attribution error (Kassin and Gudjonsson
this analysis revealed a significant multivariate main effect       2005; Ross 1977). According to the fundamental attribution
 of Witness Type, F (8,565) = 6.96, p < .01, IJi, = .091, and       hypothesis, perceivers will ignore the contextual and situa-
Incentive, F (4, 277) = 4.60, p < .01, 11;, = .063. The inter-      tional factors in favor of a dispositional attribution. In
 action was also significant, F (8, 565) = 2.78, p < .0,            application to a jury situation, jurors should perceive a
11;, = .039. No other significant effects, including those          witness' behavior as influenced by personal factors rather
involving the Sample variable, were observed. Univariate            than situational demands. Even though the witness in the
tests confirmed a main effect of Witness Type on each rating,      incentive condition had an enormous motivation to fabricate
Fs (1,291) > 13.27, ps < .01, /Ji,> .086. Tukey's HSD fol-         evidence (having been provided a situational incentive to
low-up tests revealed that the main effect of Witness Type          testify), jurors appeared to ignore this information and ren-
resulted from patticipants rating the Civic Duty witness as        der verdicts that were not significantly different across the
significantly more trustworthy, truthful, interested in serving    Incentive and No Incentive conditions. The participants may
justice and less interested in serving his own interests than      not have recognized or considered the impact that an
either the Jailhouse or Accomplice Witnesses. The main             incentive might have on behavior and/or the willingness to
effect for Incentive, F (1,291) = 14.70, p < .01, 11;, > .050,     provide accurate and truthful information. Furthermore,
and the Witness x Incentive interaction, F (2,291) = 9.47,         participants did not have significantly different ratings of
p < .01, 11;, > .063, were only significant for the attribute of   truthfulness or trustworthiness across the Incentive and No
serving own interest. Witnesses who received an incentive          Incentive conditions. Thus, participants appeared to dimin-
were rated by participants as more interested in serving their     ish the contextual influence of the incentive in favor of the
own interests compared to witnesses who did not receive            dispositional attributions of trustworthiness and truthfulness
an incentive-although this effect did not translate into           in accepting the testimony at face value.
differential verdicts as previously discussed. Univariate              Alternatively, the null results could have occurred
follow-up tests on the interaction revealed that the difference    because (a) participants failed to notice the incentive
in participants' perceptions of the witness's interest in          manipulation when it was provided or (b) participants
serving his own self-interest were greatest in the Accomplice      assumed that both the Accomplice Witness and Jailhouse
Witness condition.                                                 Informant were receiving an incentive, even if an incentive
                                                                   was not explicitly described. In Experiment 2, we tested
Summary of Findings                                                these possibilities by asking participants to indicate whe-
                                                                   ther the witness was provided an incentive and what the
Overall, the results of Experiment 1 illustrate several            incentive was. Additionally, to assess the underlying causes
impmtant and novel findings. First, both college and               behind participants' verdict decision, we asked respondents
community samples demonstrated that conviction rates               to indicate why the cooperating witness came forward with
were unaffected by the explicit provision of information           the secondary confession evidence.
indicating that the witness received an incentive to testify.
Second, and consistent with the research on confession
evidence in the courtroom (Kassin and Neumann 1997;                Experiment 2
Kassin and Sukel 1997; Kassin and Wrightsman 1980,
1981 ), the presence of a confession, albeit a secondary           Experiment 2 was conducted to assess whether the results
confession, had a significant influence on mock juror              of Experiment 1 were due to the fundamental attribution


~ Springer
                 Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 30 of 36
The Effects of Accomplice


Table 1 Means and standard errors for the conviction rates attributes and likelihood scores for Experiment l
                     Conviction rate         Trust             Truth             Justice           Own interest    Likelihood of guilt

College sample
Accomplice
No incentive         66.67(9.8)              5.04(.53)         5.17(.52)         5.12(.58)         7.75(.55)       71.04(4.51)
Incentive            62.50(10.l)             5.50(.52)         5.46(.53)         4.46(.46)         8.00(.48)       65.62(5.44)
Total                64.58(4.83)             5.27(.37)         5.31(.37)         4.79(.37)         7.87(.36)
Jail house
No incentive         70.83(9.5)              5.37(.38)         6.08(.41)         6.33(.49)         5.54(.55)       73.17(3.73)
Incentive            62.50(10.l)             5.87(.42)         6.00(.43)         5.67(.41)         7.21(.50)       65.42(4.80)
Total                66.67(4.76)             5.62(.28)         6.04(.29)         6.00(.32)         6.37(.39)
Civic dllty
No incentive         91.67(5.8)              6.92(.31)         7.62(.35)         7.87(.36)         5.21(.63)       82.42(4.13)
Incentive            87.50(10.3)             6.83(.49)         7.04(.49)         6.87(.52)         5.67(.49)       83.33(3.84)
Total                89.58(3.09)             6.87(.29)         7.33(.30)         7.37(.32)         5.44(.40)
Control              37.5(10.l)                                                                                    52.08(5.48)
Community sample
Accomplice
No incentive         47.83(10.7)             4.00(.51)         4.61(.54)         3.91(.56)         8.43(.48)       61.30(5.23)
Incentive            66.67(8.3)              5.85(.48)         5.20(.53)         5.24(.56)         7.52(.46)       67.12(5.15)
Total                56.82(5.03)             4.44(.35)         4.90(.38)         4.58(.37)         7.98(.33)       64.21(3.73)
Jai/house
No incentive         53.85(10.0)             5.11(.48)         4.82(.49)         5.12(.53)         5.08(.46)       76.38(5.05)
Incentive            50.00(9.6)              4.57(.46)         4.61(.55)         4.96(.51)         8.89(.49)       69.41(4.96)
Total                52.37(5.01)             4.84(.33)         4.93(.36)         5.04(.37)         6.98(.32)       72.89(3.54)
Civic duty
No incentive         58.33(10.3)             6.92(.50)         6.75(.54)         6.54(.55)         5.21(.47)       68.83(5.26)
Incentive            58.33(10.3)             5.79(.50)         6.00(.54)         5.89(.55)         6.63(.47)       67.12(5.26)
Total                58.3(5.63)              6.35(.35)         6.37(.38)         6.20(.37)         5.92(.33)       66.29(3.73)
Control              23.53(6.0)                                                                                    44.07(5.09)




error or whether the participants more simply failed to                rather than to situational demands such as receiving an
notice the incentive manipulation. Three changes were                  incentive.
made to test these possibilities. First, all participants in the          Finally, to ensure that participants do not assume an
experimental conditions were asked whether the witness                 incentive in the No Incentive condition, we included a new
was provided an incentive for the testimony, and they were             condition, No Incelltive Explicit, in which the witness is
further asked to indicate what the incentive was. Thus, if             specifically asked during the trial whether he received a
participants accurately reported regarding the incentive               monetary award (Civic Duty) or a decrease in his sentence
manipulation, then the alternative hypothesis that partici-            (Accomplice Witness, Jailhouse) in exchange for the tes-
pants did not notice the incentive could be ruled out as               timony. The witness in the explicit conditions indicated
an explanation of the Experiment 1 results. Second, all                that no incentive was given, thus disambiguating the notion
witnesses in the experimental conditions were asked to                 of an incentive.
indicate why the cooperating witness would come forward
with the secondary confession evidence. This question                  Method
should allow for the assessment of the fundamental attri-
bution error hypothesis. That is, if the results are due to the        Participants
fundamental attribution error then it was expected that
participants in all conditions should attribute the secondary          A total of 248 college students volunteered to participate in
confession to personal aspects of the cooperating witnesses            this study in exchange for course credit. Demographic data
such as his honesty, trustworthiness or feelings of guilt,             was collected; however, some participants chose not to


                                                                                                                         ~ Springer
               Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 31 of 36
                                                                                                        Jeffrey S. Neuschatz et al.


provide this information. The average age of the partici-         the participants if the witness received an incentive for the
pants was 20.75 (N = 248). There were 168 women and 80            testimony. If the participant responded yes to the second
men. In term of the racial composition of the sample, 76          question, they were asked to indicate what the incentive
participants identified themselves as Caucasian, 45 as            was.
African American, 5 as Asian, 2 as Bi-Racial, 1 as Native            Procedure The procedure for Experiment 2 followed
American, 4 as Hispanic and 12 as Other. All participants         precisely those employed in Experiment 1.
met Alabama juror eligibility requirements of either being
a registered voter or having a current driver's license. Each
                                                                  Results and Discussion
participant was randomly assigned to one of the nine
experimental conditions or the control condition. Partici-
                                                                  Manipulation Checks
pants were tested in small groups of up to six people and
worked independently. All participants were treated
                                                                  Similar to Experiment l, participants were very accurate in
according to ethical guidelines of the American Psycho-
                                                                  answering questions about the trial transcript with the mean
logical Association (APA).
                                                                  recognition accuracy rates in each condition greater than
                                                                  79% (approximately 9.48 out of 12 correct answers). As
Design
                                                                  was the case in Experiment 1, memory performance
                                                                  was significantly greater than chance or 6 out 12, t (344) =
The experiment conformed to a 3 (Witness: Accomplice,
                                                                  46.96, p < .01, d = 2.98. A 3 (Witness Type: Accomplice,
Jailhouse, Civic Duty) x 3 (Incentive: No Incentive, No
                                                                  Jailhouse, Civic Duty) x 3 (Incentive: Incentive, No
Incentive Explicit, Incentive) between participants factorial
                                                                  Incentive, No Incentive E>.plicit) factorial ANOV A con-
design. As was the case in Experiment 1, a No Witness
                                                                  ducted on the true-false recognition scores revealed no
Control condition was also included for comparison
                                                                  significant effects. Furthermore, none of the experimental
purposes. The primary dependent measure of interest was
                                                                  groups significantly differed from the No-Witness control
the verdict decision. Participants also completed a ques-
                                                                  condition in terms of their recall of the facts of the trial
tionnaire containing items that queried their views on a
                                                                  transcript. In addition, all participants in the Incentive
burden of proof item, the likelihood that the defendant
                                                                  condition were asked if an incentive had been provided to
committed the crime, and a true-false recognition test about
                                                                  the witness and (if so) what it was. Overall, 72 of 76
the material in the trial transcript. In addition, participants
                                                                  participants in the incentive condition indicated that the
completed questions regarding their perceptions of the
                                                                  witness was provided with an incentive and participants
cooperating witness' truthfulness, interest in justice, and
                                                                  correctly indicated what the incentive was. The four par-
interest in serving himself.
                                                                  ticipants that did not indicate that the witness received an
                                                                  incentive simply left both questions blank. Based on these
Materials and Procedures
                                                                  data we are confident that participants attended appropri-
                                                                  ately to the incentive manipulation. Therefore, the verdict
Trial Transcript The trial transcripts were the same as
                                                                  data cannot be attributed to the fact that participants simply
those used in Experiment 1 with two exceptions. First, the
                                                                  did not realize that the witness was paid or provided a
specific incentive was stated in the trial transcript. More
                                                                  sentence reduction for his testimony. Finally, no partici-
specifically, in the Civic Duty Incentive condition, the trial
                                                                  pants in the No Incentive condition indicated that witness
transcript was adapted so that the witness was asked if they
                                                                  was provided an incentive.
had received a $10,000 reward for their testimony, to
which they respond, "Yes sir, I did". In both the Jailhouse
Informant and the Accomplice Incentive conditions, the            Verdict
trial transcript was adapted so that the witness was asked if
he had received 5 years off his sentence, to which he             The primary dependent measure of interest was the impact
responded, "Yes sir, I did". Second, for the new No               that the source of the secondary confession and the
Incentive Explicit condition, the witness was asked if he         incentive would have on verdict decisions. Collapsing
had received an incentive for their testimony to which he         across all experimental conditions, the total conviction rate
replied, "No Sir, I did not".                                     was 70.86% with 180 of 254 individuals voting guilty. A
    Questionnaire The questionnaire was the same as in            3 x 3 x 2 hierarchical loglinear analysis (HILOG) was
Experiment 1, with the addition of three new questions.           pe1formed to examine the influence of witness type
The first question asked the participant to speculate as to       (Accomplice, Jailhouse or Civic Duty) and incentive
why the cooperating witness came forward with the sec-            (Incentive, No incentive, or No Incentive Explicit) on par-
ondary confession testimony. The second question asked            ticipants' verdict decisions (Guilty, Not Guilty). Consistent


~ Springer
                 Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 32 of 36
The Effects of Accomplice


with Experiment 1 neither the Incentive X Verdict, x2                     Witness Ratings
(2) = 2.39, ns, v = .102, the Witness x Incentive x Verdict
interaction, x2 (4) = 3.69, ns, v = .07, nor the Wit-                     A multivariate analysis of variance (MANOVA) was
ness x Verdict Interaction, x2 (2) = .05, ns, v = .03, were               conducted to assess the effect of Witness Type and
significant. Additionally, participants in all witness types              Incentive on participants' ratings of the witness' truthful-
voted guilty significantly more often than those in the No                ness, trustworthiness, interest in serving justice and interest
Witness control condition, x2s (2) > 3.92, ps < .04, vs =                 in serving his own interests. Both the main effects of
 .29. Table 2 provides the percentage of guilt verdicts                   Witness type, F (8, 428) = 2.93, p < .01, JJ; = .095, and
across the levels of Witness type and Incentive.                          Incentive were significant, F (8, 428) = 5.30, p < .01,
                                                                          11; = .055. The interaction was not significant, F (16,
Likelihood of Commission                                                  864) = 1.21, ns, 11; = .022. With regard to the interest
                                                                          in serving justice, planned follow-up tests revealed that
Aside from providing verdict decisions, participants also                 participants rated witnesses who received an incentive as
estimated their perceived likelihood that it was the defen-               significantly less interested in serving justice when com-
dant who committed the crime (0 = no likelihood and                       pared with witnesses who were not provided an incentive,
 100 = high likelihood), A 3 (Witness Type: Accomplice,                   ts (218) > 2.30, ps < .02, ds = .47, in: return for their
Jailhouse, Civic Duty) x 2 (Incentive: Incentive, No                      testimony. Similarly, participants rated the witness who
Incentive, No Incentive Explicit) factorial ANOVA was                     received an incentive as more interested in his self-interest
conducted on the likelihood estimates. The overall likeli-                than the witness who was not getting an incentive in
hood that the defendant committed the crime was 73.34%.                   exchange for his testimony, its(218) > 4.57, ps < .01.
Consistent with the verdict measure, no significant effects               Furthermore, the Accomplice Witness was also rated as
of Witness condition, F (2,218) = 1.92, ns, 11; = .017,                   being more concerned about his own self-interest than with
Incentive, F (2,218) = .208, ns, 11; = .002, or Witness x                 Jailhouse Informant, t (218) = 3, 57, p < .01, d = .34 or
Incentive interaction, F (4,218) = 1.84, ns, 11; = .033, were             Civic Duty Witness, t (218) = 2.31, p < .02, d = .44. It is
found in the data. However, planned comparisons demon-                    important to note that even though the witness was
strated that all Witness conditions significantly differed                receiving an incentive, participants did not significantly
from the No-Witness Control condition, ts(242) > 2.02,                    differentiate between the witness' truthfulness or trust-
p < .05, ds > .I 1. Once again, the presence of a secondary               worthiness compared to the witness who was not receiving
confession provided by a cooperating witness significantly                an incentive. In addition, even though the witness who was
increased participants' perceptions of guilt relative to the              provided an incentive was rated as being more concerned
absence of this testimony.                                                about his own self interest and less interested in justice,



Table 2 Means and standard errors for the conviction rates attributes and likelihood scores for Experiment 2
                            Conviction rate      Trust            Truth              Justice         Own interest      Likelihood of guilt

Accomplice
No Incentive                68.00 (9.52)         5.84 (.57)       6.36 (.62)         5,68 (.59)      7,60 (,58)        74.32 (4.22)
No incentive explicit       80.77 (7.88)         5.96 (.49)       6.15 (.56)         5.58 (.58)      7.77 (.43)        77.38 (3.54)
Incentive                   88.00 (6,63)         5.84 (.42)       9.88 (3.82)        5.60 (.50)      6.08 (.61)        77.44 (2.94)
Total                       78,95 (4,71)         5.88 (.28)       7.45 (1.29)        2.78 (.32)      7.16 (.33)        76,38 (2.06)
Jailhouse
No incentive                76,92 (8.43)         5.92 (.36)       6.77 (.46)         6.46 (.45)      5.00 (.47)        78.62 (3.33)
No incentive explicit       65.38 (9.51)         4.88 (.41)       4.85 (,53)         4.76 (.54)      8.46 (.36)        65.38 (5.53)
Incentive                   84.00 (7.48)         5.64 (.47)       6.72 (.43)         6.72 (.41)      5,08 (.59)        77.72 (3.90)
Total                       75.32 (4.95)         5.48 (.24)       6.10 (,29)         2.48 (.29)      6.19 (.32)        73.91 (2.58)
Civic duty
No incentive                66,67 (9,83)         7.00 (.42)       7.38 (.47)         7.17 (.46)      5.13 (.65)        67.83 (5.18)
No incentive explicit       72.00 (9.17)         5,76 (.47)       6.20 (.49)         5.92 (.49)      7.04 (.39)        73.48 (4.31)
Incentive                   68,00 (9.52)         5.64 (.45)       5.84 (.50)         6.60 (.49)      4.72 (,53)        67,60 (4.57)
Total                       68.92 (5.42)         6.12 (.26)       6.46 (,29)         2.42 (.28)      5.64 (.32)       69.63 (2.69)
Control                     40.00 (10)                                                                                55.24 (22.5)



                                                                                                                             ~ Springer
                 Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 33 of 36
                                                                                                           Jeffrey S. Neuschatz et al.


these attributions did not significantly influence guilt rat-         173 or 73% indicated that the witness came forward due to
ings or perceptions of culpability.                                  personal factors as opposed to the situation. Given the
                                                                     low frequency counts for the situational and situational +
Attribution Responses                                                personal attribution categories, we combined these two
                                                                     categories in an attempt to assess the influence of the
 Participants answered an open-ended question regarding              manipulations on attributions of witness behavior (personal
 why the witness would come forward and testify. In order            vs. other). Consistent with the fundamental attribution
 to assess paiticipants' response to this question, indepen-         error, no significant relationship between participants'
dent raters were asked to indicate if the motivation of              attributions of witness behavior were observed as a func-
the witness was due to a situational factor (e.g., he was            tion of the Incentive vs. No incentive manipulation, x2
 getting an incentive), a personal factor (e.g., he felt             (1) = 1.49, ns, v = .04. It appears that participants were
guilty), both, or neither. All the raters were provided with         committing the fundainental attribution error by ignoring
a sheet that classified types of answers with designations           the situation and overwhelmingly attributing the witness's
for situational (e.g. incentive, time off sentence, monetary         behavior to personal factors.
reward) and personal (e.g. he felt guilty, he was a good
person, he believed it was the right thing to do in the
situation). The raters agreed on their ratings 92% of the            General Discussion
time. A third rater settled the 19 disagreements. To check
the reliability of the raters we calculated Cohen's Kappa             Overall, the results can be simply summarized. First, juror
(k) which is measure of agreement among raters. Kappa                 conviction rates were unaffected by whether or not the
ranges from O to 1, with O representing no agreement                  cooperating witness received an incentive in exchange for
among the raters and 1 representing perfect agreement.               his testimony-despite the fact that participants perceived
Kappa for these raters was .74, which represents a high              the witnesses who received incentives as less interested in
agreement among the raters' choices. In order to assess              serving justice and more interested in serving self-interests.
whether the results were due to the fundamental attribu-             This was true for both Experiment 1 and Experiment 2. It is
tion e1rnr, ratings that were attributed to personal factors         clear from Experiment 2 that participants were aware of the
were scored as 1. If the raters said both personal and               incentive as they were able to identify what the incentive
situational, the response was scored as 2 whereas situa-             was with high accuracy (over 90%). Thus, participants
tional attributions were scored as 3 (Table 3).                      were cognizant of the fact that the witness in the incentive
   It is clear from the data that participants were commit-          condition was receiving some form of compensation for his
ting the fundamental attribution error; out of 227 witnesses,        testimony, whether it be money or a reduced sentence, but
                                                                     this still did not affect the verdict decisions. Furthermore,
                                                                     having the defense directly asks about the incentive and the
Table 3 Frequencies of the atttibutions per experimental condition   witness explicitly stating that he did receive an incentive
                                                                     had no effect on verdict decisions. Second, the presence of
                         Personal    Situational    Both     Total
                                                                     a secondary confession provided by a cooperating witness
Acco111plice                                                         had a strong influence on conviction rates when compared
No incentive             19           5                        25    with the absence of such testimony. This finding replicates
No incentive explicit    20           4                        25    prior research on the power of primary confession evidence
Incentive                16           5              5         26    in the courtroom (Kassin and Wrightsman 1981 ; Kassin
Total                    55          14              7               and McNall 1991; Kassin and Sukel 1997). Third, the
Jailhouse                                                            results appear to be consistent with the fundamental
No incentive            25            0              1         26    attribution error.
No incentive explicit   19            4              2         25       According to the fundamental attribution error
Incentive               14           10              2         26    hypothesis, perceivers overly cite internal motivation for
Total                   58           14              5               behaviors without considering external factors in the
Civic duty
                                                                     environment (Kassin and Gudjonsson 2005; Ross 1977). In
No incentive            21            3              0         24    the current study, support for the fundamental attribution
                        22                                     25
                                                                     error occurred in that 85% of individuals attributed the
No incentive explicit                 2
                                                                     witness' testimony to personal characteristics (i.e., felt
Incentive               17                           7         25
                                                                     guilty, feeling sorry for the family, etc.) or both personal
Total                   60            6              8
                                                                     and situational factors compared to 15% that attributed
Overall Total           173          34             20       227
                                                                     the witness' testimony to situational factors (i.e., reward,


~ Springer
                Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 34 of 36
The Effects of Accomplice


 reduced sentence, etc.). Even though the witness in the           a secondary confession increased conviction rates in every
 incentive condition had an enormous motivation to fabri-          condition relative to the No-witness Control. There are a
 cate evidence having been provided a situational incentive        few things to note about this finding. First, the secondary
 to testify, jurors were able to ignore this and vote guilty so    confession evidence was just that, secondhand information.
 that there were no significant differences between the            The witness was not privy to the crime but was just
 incentive and no incentive conditions. Participants in this       reporting what he was told by the defendant. This was true
 study were able to diminish the contextual influence of the       even in the accomplice witness condition in that the wit-
 incentive in favor of the dispositional attributions of           ness did not see the defendant kill the boys. It is possible
 trustworthiness and truthfulness in order to accept the           that the defendant did not commit the crime, but rather was
 testimony at face value. However, it is possible that future      covering for someone close to him. Therefore, the testi-
 research could address the fundamental attribution error by       mony by the accomplice witness can still be considered as
 including a condition that uses the two-step attribution          a secondary confession. Second, the secondary confession
 model (Gilbert and Malone 1995). It is possible, according        evidence was presented in an extremely weak case as
 to this literature, that giving participants the resources and    evidenced by the fact that in the control condition, partic-
 motivation that allow them to consider the incentive more         ipants voted guilty only 26% of the time (38% of College
 carefully might moderate the non-significant effects of          Sample and 14% of Community Sample). Third, when we
 incentive seen in the present study. We have started by           asked participants what factors influenced their verdict, the
 incorporating a former jailhouse informant as an expert           modal response for pa1ticipants who voted guilty in the
 witness for the defense to evaluate whether an expert for        both experiments (76% of College Sample and 66% of
the defense will make mock jurors more sensitive to the            Community Sample) was the secondary confession
 effect of incentives on rewards.                                 evidence. These results are consistent with Kassin and
    An alternative explanation of the results may involve         Sukel ( 1997) who reported that mock jurors could not
cognitive consistency. Cognitive consistency theory posits        discount primary confession evidence when the confession
that people desire a state of balance in order to ease cog-       was inherently biased and even when the judge had
nitive processing (Simon and Holyoak 2002). Considering           admonished them to do so.
that the participants completed their verdicts before they            Another issue that deserves mention is the lack of effect
made their attributions, it is possible that this influenced      of Witness Condition in Experiment 2. In Experiment 1
their attributional ratings. Thus, in order to ease cognitive     participants in the civic duty condition voted guilty more
processing by retaining a state of balance, participants who      often than in the other witness conditions. Close inspection
voted guilty would then have to justify their verdict by          of that data reveals that this effect is due in large part to the
indicating that the witness was honest and truthful. If this      high number of guilty verdicts for the college sample in
were the case then there should be differences in the             Experiment 1 (M = 89.58) which were much higher than
attributions for people who voted guilty and not guilty in        guilty verdicts in either the community sample (M = 58.30)
the witness type. In order to test this theory, we conducted      or the college sample in Experiment 2 (M = 68.92). It is
an independent samples t-test between participants who            unclear why college pa1ticipants voted guilty more often
voted guilty and not guilty for both samples in Experiment        than in the community sample. However, the data does
1. The results seem to support the theory for cognitive           support previous research by Sears ( 1986) that college
consistency in that there were significant differences for        students tend to be younger and are also more susceptible
truth, t (294) = 11.03, p < .05, and trust, t (294) = 11.03,      to information given to them by an authority figure (i.e. the
p < .05, such that the ratings were higher for both truth-        court). These results do not distract from the major finding
fulness and trnstworthiness for participants who voted            of the paper which is that incentive in no way influenced
guilty. The patterns of results were the same when both           verdicts. This pattern was clear in both experiments.
samples were analyzed separately. Future research should              There are some limitations of this study that are
counterbalance the presentation of the verdict and the            important to note. First, the results may have been different
attributional questions for a more valid test of the cognitive    if the defense had addressed the incentive earlier in the trial
consistency hypothesis.                                           transcript. In a real case, the defense attorney might be
    One aspect of the findings that deserves mention is the       more persistent in ensuring that the jurors paid attention to
effect of secondary confession evidence on jury decision-         the incentive and the effect the incentive may have on a
making. It is clear from these experiments and Kassin's           person's testimony. In future studies, trial transcripts could
prior research (Kassin and Gudjonsson 2005; Kassin and            include a more thorough cross-examination of the witness
Neumann 1997) that mock jurors perceive primary con-              and details in the judges' instructions that alert the
fession evidence to be one of the most persuasive and             participants to the potential impact of the incentive on the
compelling forms of evidence. In the present experiments,         witness. We have already begun this important work.


                                                                                                                       ~ Springer
                Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 35 of 36
                                                                                                               Jeffrey S. Neuschatz et al.


    Another possible limitation is that the control trial         Greene 1988; Katzev and Wishart 1985), the effect that
transcript contained less evidence than that of the other         judicial instructions have on secondary confessions from
trial transcripts (i.e., no secondary confession was provided     cooperating witnesses is yet to be determined. To the
by a cooperating witness). It is possible that the differences    extent that judicial safeguards are ineffective, then the
in the verdicts may have been due to the addition of this         practice of using accomplices and informants may continue
evidence rather than to the manipulation (i.e. secondary          to lead to many wrongful convictions of innocent persons.
confession). However, given prior research that demon-            Future research needs to determine the efficacy of such
strates the power of primary confession evidence, the             safeguards.
results are likely to have been the same regardless of this
limitation. It may also be possible that the attribution          Acknowledgements The authors give thanks to Aurora Torres and
                                                                  Michael P. Toglia for helpful comments on earlier versions of this
questions were affected by the verdict, given that the
                                                                  manuscript. Grateful appreciation is also expressed to Adam Shipley,
verdict was taken before the attributions were made. In           Michelle Davis, Daniel Neuschatz, Anita Quinlivan, and Christy Gray for
future research, it may be important to address the possi-        their assistance during the data collection phase of this experiment.
bility that these responses were simply matched to the
verdict by varying the order in which the verdict and
attributions were made. This design would allow for a test        References
of cognitive consistency and may give insight into the role
of the fundamental attribution error on verdicts.                 Bloom, R. M. (2002). Ratting: 11,e use and abuse of i1!for111ants in the
                                                                        American justice system. Westport, CT: Praeger Publishers.
                                                                  Bornstein, B. H. (1999). The ecological validity of jury simulations:
Practical Implications                                                  Is the jury still out? Law and Human Behavior, 23, 75-91.
                                                                  Cassidy, R. M. (2004). Soft words of hope: "Giglio, accomplice
The argwnent for the use of jailhouse informants and                    witnesses, and the problem of implied inducements. North
                                                                        Western University Law Review, 98, 1-43.
 accomplice witnesses is that the statements from these wit-      Cutler, B. L., Dexter, H. R., & Penrod, S. D. (1990). Nonadversarial
nesses may be the most solid evidence that the prosecution              methods for sensitizing jurors to eyewitness evidence. Journal of
has in the case. This makes the accomplice witness necessary           Applied Social Psychology, 20, 1197-1207.
in the legal system and creates a policy conundrum of sorts       Dill, W. R. (1964). Desegregation or Integration? Comments about
                                                                        Contemporary Research on Organizations. In W. W. Cooper
because sometimes incentives are needed in order to make a              et al. (Ed.), New perspectives in organization research (pp. 39-52).
witness come forward with truthful information. While this              New York: Wiley.
argument has some merit, it could be possible for the system      Giglio v. United States, 405 US 150 (1972) 405 US 150.
to incorporate policies that allow the witnesses to be utilized   Gilbert, D. T., & Malone, P. S. (1995). The correspondence bias.
                                                                        Psychological Bulletin, l17, 21-38.
and still protect the rights of the accused.                      Greene, E. (1988). Judge's instruction on eyewitness testimony:
   Presently the use of a cooperating witness creates an               Evaluation and revision. Journal of Applied Social Psychology,
enormous problem for the criminal justice system because               18, 252-276.
it can generate a situation in which the motivation of the        Kassin, S. M., & Gudjonsson G. (2005). The psychology of
                                                                       confession evidence: A review of the literature and issues.
witness is to procure the best deal by pleasing the prose-             Psychological Science in the Public Interest, 5, 33-67.
cution, even if this means fabricating evidence (Bloom            Kassin, S. M., & McNall, K. (1991). Police interrogations &
2002). In response to the unreliable nature of testimony               confessions: Communicating promises and threats by pragmatic
from informants, several comts and lawmakers have taken                implication. Law and Human Behavior, 15, 233-251.
                                                                  Kassin, S. M., & Neumann, K. (1997). On the power of confession
measures to protect the accused. In Illinois, for example, if          evidence: An experimental test of the "fundamental difference"
a jailhouse informant is presented in a capital case, the              hypothesis. Law and Human Behavio,; 21, 469-484.
judge must conduct a pretrial interview to determine the          Kassin, S. M., & Sukel, H. (1997). Coerced confessions and the jury:
reliability of the testimony. In California, judges now                An experimental test of the "harmless error" rule. Law and
                                                                       Human Behavi01; 21, 27-46.
instruct the jury to carefully scrutinize the testimony and       Kassin, S. M., & Wrightsman, L. S. (1980). Prior confessions and
consider how much the testimony from the informant                     mock juror verdicts. Joumal of Applied Social Psychology, JO,
might have been influenced by promises of leniency.                    133-146.
Similar instructions have been adopted in Oklahoma,               Kassin, S. M., & Wrightsman, L. S. (1981). Coerced confessions,
                                                                       judicial instruction, and mock juror verdicts. Journal of Applied
Mississippi, Montana, and Louisiana. However, these
                                                                       Social Psychology, 11, 489-506.
safeguards will be effective only if jurors can perceive the      Katzev, R. D., & Wishart, S. S. (1985). The impact of judicial
enormous incentive to fabricate evidence in exchange for               commentary concerning eyewitness identifications on jury
leniency and differentiate between honest and dishonest                decision making. Joumal of Criminal Law & Criminology, 76,
                                                                       733-745.
witnesses. While evidence from prior research demon-              Mazur, E. P (2002). Rational expectations of leniency: Implicit plea
strates that judicial instructions might have some potential           agreements and the prosecutor's role as a minister of justice.
regarding eyewitness identifications (Cutler et al. 1990;              Duke Law Joumal, 51, 1333.


~ Springer
                 Case 2:18-cr-00422-SMB Document 956 Filed 05/08/20 Page 36 of 36
The Effects of Accomplice


Oakes, W. (1972). External validity and the use of real people as       Sears, D. 0. (1986). College sophomores in the laboratory: Influences
     subjects. American Psychologist, 27(October), 959-962.                  of a narrow data base on social psychology's view of human
Peterson, R. A. (2001). On the use of college students in social             nature . .!ouma/ of Personality and Social Psychology, 5l(Sep-
     science research: Insights from a second-order meta-analysis.           tember), 515-530.
     Journal of Consumer Research, 28, 450--461.                        Simon, D., & Holyoak, K. J. (2002). Structural dynamics of
Rappold, S. (2005). Jailhouse informers: A risky bet. The Gazette            cognition: From consistency theories to constraint satisfaction.
     Nov 20.                                                                 Personality and Social Psychology Review, 6, 283-294.
Ross, L. (1977). The intuitive psychologist and his shortcomings:       United States v. Singleton, 144 F.3d 1343 (10th Cir. 1998).
     Distortions in the attribution process. Advances in Experimental   Weick, K. E. (1967). Organizations in the Laboratory. In V. H.
     Social Psychology, JO, 174-221.                                         Vroom (Ed.), Methods of organizational research (pp. 1-56).
Schultz, D. P. (1969) The human subject in psychological research.           Pittsburgh: University of Pittsburgh Press.
     Psyclwlogical Bulletin, 72(September), 214-228.




                                                                                                                                ~ Springer
